[1] This appeal is from a judgment of the trial court denying a divorce to either of the parties to this action. The plaintiff commenced her action for divorce upon the ground of extreme cruelty, with numerous *Page 194 
specifications as to wherein such alleged cruelty consisted. The defendant answered, denying a number of the averments of the plaintiff as to his specific acts of cruelty, and as to the rest qualifying certain admissions as to his abuse of plaintiff in the use of violent language in certain instances by the statement that he had not used such language to the plaintiff without cause. Upon the trial of the case the evidence showed that the parties had lived a sort of "cat and dog" life for several years, with much misunderstanding and fault on both sides. The trial court upon the submission of the cause filed findings of fact wherein it negatived a number of plaintiff's averments as to specific acts of cruelty, and as to the rest found that while in a measure true they were mitigated or induced by the harassing and annoying conduct of the plaintiff herself. As to the defendant's cross-complaint the trial court held that the actions of the plaintiff shown thereunder were not such as to amount to grievous mental anguish sufficient to justify awarding the defendant a divorce. The trial court, therefore, by its judgment denied a divorce to either of the parties.
The appellant herein contends that the trial court was in error in so doing for the reason, as it is urged, that the whole testimony shows that the two parties cannot live in harmony together. From an examination of the entire record, however, we are satisfied that the trial court did not abuse the discretion with which it was invested in denying a divorce under the facts as presented in this particular case.
The judgment is affirmed.
Langdon, J., and Shenk, J., concurred. *Page 195